 Exhibit 10.28

 

The Middlefield Banking Company

Executive Deferred Compensation Agreement*

 

This Executive Deferred Compensation Agreement (this “Agreement”) is entered
into as of this 18th day of June, 2016 by and between The Middlefield Banking
Company, an Ohio-chartered bank (the “Bank”), and Charles O. Moore, an executive
of the Bank (the “Executive”).

 

Whereas, the Executive has contributed substantially to the Bank’s success and
the Bank desires that the Executive remain in its employ,

 

Whereas, to encourage the Executive to remain a Bank employee, the Bank desires
to establish a noncontributory, defined contribution arrangement to provide a
supplemental retirement income opportunity for the Executive, with contributions
made solely by the Bank and benefits payable out of the Bank’s general assets,

 

Whereas, as of the date of this Agreement none of the conditions or events
included in the definition of the term “golden parachute payment” that is set
forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned, and

 

Whereas, the parties hereto intend this Agreement to be considered an unfunded
and noncontributory arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and to be considered a non-qualified
benefit plan for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Executive is fully advised of the Bank’s
financial status.

 

Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

 

Article 1

Definitions

 

1.1     “Account Balance” means the Bank’s accounting of Annual Contributions
made by the Bank, plus accrued interest.

 

1.2     “Annual Contribution” means the amount credited to the Account Balance
after the end of each Plan Year for which the Performance Goals are achieved.
The Annual Contribution is conditional on achievement of the Performance Goals,
except that the Annual Contribution amount in any Plan Year will not be less
than 5% or more than 15% of the Executive’s Base Annual Salary. In its
discretion, the Bank’s board of directors may increase or decrease the amount of
the Annual Contribution, but the Annual Contribution amount may be changed no
more frequently than annually.

 

 

* Schedule A has been omitted pursuant to Item 601(a)(5) of Regulation S-K and
will be provided on a supplemental basis to the Securities and Exchange
Commission upon request.

 

--------------------------------------------------------------------------------

 

 

1.3     “Base Annual Salary” means compensation of the type required to be
reported as salary according to Securities and Exchange Commission Rule
229.402(c) (17 CFR 229.402(c)), specifically column (c) of that rule’s Summary
Compensation Table (or any successor provision).

 

1.4     “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 5.

 

1.5     “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.

 

1.6     “Change in Control” means a change in control as defined in Internal
Revenue Code section 409A and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including –

 

(a)     Change in ownership: a change in ownership of Middlefield Banc Corp., an
Ohio corporation of which the Bank is a wholly owned subsidiary, occurs on the
date any one person or group accumulates ownership of Middlefield Banc Corp.
stock constituting more than 50% of the total fair market value or total voting
power of Middlefield Banc Corp. stock,

 

(b)     Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Middlefield
Banc Corp. stock possessing 30% or more of the total voting power of Middlefield
Banc Corp., or (y) a majority of Middlefield Banc Corp.’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Middlefield Banc Corp.’s board of
directors, or

 

(c)     Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Middlefield Banc Corp.’s assets occurs if
in a 12-month period any one person or more than one person acting as a group
acquires from Middlefield Banc Corp. assets having a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
Middlefield Banc Corp.’s assets immediately before the acquisition or
acquisitions. For this purpose, gross fair market value means the value of
Middlefield Banc Corp.’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets.

 

1.7     “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued thereunder by the
Department of the Treasury.

 

1.8     “Effective Date” means January 1, 2016.

 

1.9     “Normal Retirement Age” means age 65.

 

1.10     “Performance Goals” means the performance criteria set forth in
Schedule A attached to this Agreement and incorporated herein by this reference,
which criteria have been established by the Bank’s board of directors. The
Performance Goals may be changed by the board of directors no more frequently
than annually. If the performance criteria are changed, a new Schedule A will be
substituted for and supersede the old Schedule A, and the new Schedule A will be
deemed to be incorporated by reference herein and to be a part of this
Agreement. A change in Performance Goals is not effective for the Plan Year in
which the change is made unless the change is made on or before March 31 of the
Plan Year. The Plan Administrator has sole authority to determine whether the
Performance Goals are achieved for any Plan Year. The Plan Administrator’s
determination that the Performance Goals for a Plan Year have or have not been
achieved is conclusive and binding.

 

 

2

--------------------------------------------------------------------------------

 

 

1.11     “Plan Administrator” or “Administrator” means the plan administrator
described in Article 8.

 

1.12     “Plan Year” means the calendar year. The first Plan Year begins on the
Effective Date and ends on December 31, 2016.

 

1.13     “Separation from Service” means the Executive’s service as an executive
or independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, terminates for any reason, other than because of a
leave of absence approved by the Bank or the Executive’s death. If there is a
dispute about the Executive’s status or the date of the Executive’s Separation
from Service, the Bank has the sole and absolute right to decide the dispute
unless a Change in Control has occurred.

 

1.14     “Termination with Cause” and “Cause” have the same definition specified
in any effective severance or employment agreement existing on the date hereof
or hereafter entered into between the Executive and the Bank or between the
Executive and Middlefield Banc Corp. If the Executive is not a party to a
severance or employment agreement containing a definition, Termination with
Cause means the Bank terminates the Executive’s employment because of –

 

(a)       gross negligence or gross neglect of duties or intentional and
material failure to perform stated duties after written notice, or

 

(b)       disloyalty or dishonesty in the performance of duties or breach of
fiduciary duties for personal profit, in any case whether in the Executive’s
capacity as a director or officer, or

 

(c)       intentional wrongful damage to the business or property of the Bank or
its affiliates, including without limitation the reputation of the Bank, which
in the judgement of the Bank causes material harm to the Bank or affiliates, or

 

(d)       a willful violation of any applicable law or significant policy of the
Bank or an affiliate that, in the Bank’s judgement, results in an adverse effect
on the Bank or the affiliate, regardless of whether the violation leads to
criminal prosecution or conviction. For purposes of this Agreement applicable
laws include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Bank, or

 

(e)       the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

 

3

--------------------------------------------------------------------------------

 

 

(f)       removal from office or permanent prohibition from participating in the
Bank’s affairs by an order issued under section 8(e)(4) or section 8(g)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), or

 

(g)     conviction of or plea of no contest to a felony or conviction of or plea
of no contest to a misdemeanor involving moral turpitude, or actual
incarceration for 45 consecutive days or more.

 

Article 2

Deferral Account

 

2.1     Annual Contribution. The Bank will establish an Account Balance on its
books. Within three months after the end of each Plan Year the Bank will credit
the Annual Contribution to the Account Balance provided the Performance Goals
were achieved for the Plan Year. Contributions to the Account Balance by the
Executive are prohibited. Discretionary contributions by the Bank are likewise
prohibited. The Annual Contribution will not be made by the Bank for the Plan
Year in which the Executive attains Normal Retirement Age or for any year
thereafter. However, if the Performance Goals are achieved for the Plan Year in
which the Executive attains Normal Retirement Age (and if Separation from
Service does not occur before Normal Retirement Age), the Bank will make a final
contribution in an amount equal to the Annual Contribution multiplied by a
percentage. The percentage is equal the number of days in the Plan Year before
the Executive attained Normal Retirement Age, divided by 365. No Annual
Contribution will be made by the Bank for the Plan Year in which the Executive’s
death or Separation from Service occurs or for any year thereafter (except for a
final contribution for the year in which the Executive attains Normal Retirement
Age, unless Separation from Service occurs before Normal Retirement Age).

 

2.2     Interest. At the end of each Plan Year and until the first to occur of
(x) Normal Retirement Age, (y) the Executive’s death, or (z) the Executive’s
Separation from Service, interest is to be credited on the Account Balance at an
annual rate of interest for that Plan Year, compounded monthly on the first day
of the month, equal to the prime interest rate as published in The Wall Street
Journal (the “Index”). After the first to occur of (x) Normal Retirement Age,
(y) the Executive’s death, or (z) the Executive’s Separation from Service,
interest will be credited on the Account Balance at an annual rate selected by
the Plan Administrator in its sole discretion, except that the rate may not
equal or exceed the rate for which expense accruals for the post-retirement
period would during the Executive’s pre-retirement service period be necessary
under generally accepted accounting principles. The rate may but need not be the
composite corporate bond rate published by the Internal Revenue Service from
time to time, the Bloomberg 20-year Investment Grade Financial Institutions
Index rate published from time to time, or a comparable rate or index.

 

2.3     Statement of Account. Within 120 days after the end of each Plan Year
the Bank will provide to the Executive a statement of the Account Balance at the
end of the Plan Year. Each annual statement of the Account Balance supersedes
the previous year’s statement of the Account Balance.

 

2.4     Accounting Device Only. The Account Balance is solely a device for
measuring amounts to be paid under this Agreement. The Account Balance is not a
trust fund of any kind. The Executive is a general unsecured creditor of the
Bank for the payment of benefits. The benefits represent the mere promise by the
Bank to pay benefits. The Executive’s rights are not subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by the Executive’s creditors.

 

4

--------------------------------------------------------------------------------

 

 

Article 3

Benefits During Lifetime

 

3.1     Normal Retirement Age. Unless Separation from Service or a Change in
Control occurs before Normal Retirement Age, when the Executive attains Normal
Retirement Age the Bank will pay to the Executive the Account Balance as of the
end of the month in which the Executive attains Normal Retirement Age, instead
of any other benefit under this Agreement. Beginning on the first day of the
month after the month in which the Executive attains Normal Retirement Age, the
Account Balance will be paid to the Executive in 180 substantially equal monthly
installments. The Bank will credit interest according to the formula of section
2.2, compounded monthly, until the Account Balance is paid in full. If the
Executive’s Separation from Service is a Termination with Cause, no further
benefits will be paid under this Agreement and this Agreement will terminate.

 

3.2     Separation from Service. If Separation from Service occurs before Normal
Retirement Age for reasons other than death or Termination with Cause, instead
of any other benefit under this Agreement the Bank will pay to the Executive the
Account Balance as of the end of the month immediately before the month in which
payments commence, unless the Change-in-Control benefit has been paid under
section 3.3. Beginning on the first day of the later of (x) the seventh month
after the month in which Separation from Service occurs or (y) the month after
the month in which the Executive attains Normal Retirement Age, the Bank will
pay the Account Balance in 180 substantially equal monthly installments. The
Bank will credit interest according to the formula of section 2.2, compounded
monthly, until the Account Balance is paid in full.

 

3.3     Change in Control. If a Change in Control occurs both before the
Executive attains Normal Retirement Age and before the Executive’s Separation
from Service, instead of any other benefit payable under this Agreement the Bank
will pay to the Executive the entire Account Balance in a single lump sum on the
day of the Change in Control. Payment of the Change-in-Control benefit fully
discharges the Bank from all obligations under this Agreement, except the legal
fee reimbursement obligation under section 9.11.

 

3.4     Payout of Normal Retirement Benefit or Separation from Service Benefit
after a Change in Control. If when a Change in Control occurs the Executive is
receiving the benefit under section 3.1, the Bank will pay the remaining
benefits to the Executive in a single lump sum on the day of the Change in
Control. If when a Change in Control occurs the Executive is receiving or is
entitled at Normal Retirement Age to receive the benefit under section 3.2, the
Bank will pay the remaining benefits to the Executive in a single lump sum three
business days after the later of (x) the date of the Change in Control or (y)
the first day of the seventh month after the month in which the Executive’s
Separation from Service occurs. The lump-sum payment due to the Executive as a
result of a Change in Control is the amount equal to the Account Balance
remaining unpaid.

 

3.5     One Benefit Only. Despite anything to the contrary in this Agreement,
the Executive and Beneficiary are entitled to one benefit only under this
Agreement, which is determined by the first event to occur that is dealt with by
this Agreement. Except as provided in section 3.4, later occurrence of events
dealt with by this Agreement do not entitle the Executive or Beneficiary to
other or additional benefits under this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

3.6     Savings Clause Relating to Compliance with Code Section 409A. Despite
any contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 3 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive is not entitled to the payments under Article 3 until the earliest of
(x) the date that is at least six months after termination of the Executive’s
employment for reasons other than the Executive’s death, (y) the date of the
Executive’s death, or (z) any earlier date that does not result in additional
tax or interest to the Executive under section 409A. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, the Bank will reform the provision. However, the Bank will
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank is not required to incur any additional compensation expense as a
result of the reformed provision.

 

Article 4

Death Benefits

 

After the Executive’s death, the Bank will pay to the Executive’s Beneficiary
the Account Balance as of the date of the Executive’s death. The Account Balance
will be paid to the Executive’s Beneficiary in a single lump sum 90 days after
the date of the Executive’s death. However, if the Executive dies after
termination of this Agreement under Article 6, the Executive’s Beneficiary is
entitled to no benefits under this Agreement.

 

Article 5

Beneficiaries

 

5.1     Beneficiary Designations. The Executive may designate at any time a
Beneficiary to receive any benefits payable under this Agreement after the
Executive’s death. The Beneficiary designated under this Agreement may be the
same as or different from the beneficiary designation under any other benefit
plan of the Bank in which the Executive participates.

 

5.2     Beneficiary Designation Change. The Executive designates a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation is automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive may change a Beneficiary by completing,
signing, and otherwise complying with the terms of the Beneficiary Designation
Form and the Plan Administrator’s rules and procedures, as in effect from time
to time. Upon the acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed are cancelled.
The Plan Administrator is entitled to rely on the last Beneficiary Designation
Form filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.

 

6

--------------------------------------------------------------------------------

 

 

5.3     Acknowledgment. No designation or change in designation of a Beneficiary
is effective until received, accepted, and acknowledged in writing by the Plan
Administrator or its designated agent.

 

5.4     No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse is the designated Beneficiary. If the
Executive has no surviving spouse, the benefits will be paid to the Executive’s
estate.

 

5.5     Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution completely discharges the Bank from all liability for the benefit.

 

Article 6

General Limitations

 

6.1     Termination with Cause. Despite any contrary provision of this
Agreement, the Bank will not pay any benefit under this Agreement and this
Agreement terminates if Separation from Service is a Termination with Cause.

 

6.2     Misstatement. No benefit will be paid under this Agreement if the
Executive makes any material misstatement of fact on any application or resume
provided to the Bank, on any application for life insurance purchased by the
Bank, or on any application for benefits provided by the Bank.

 

6.3     Removal. Despite any contrary provision of this Agreement, if the
Executive is removed from office or permanently prohibited from participating in
the Bank’s affairs by an order issued under section 8(e)(4) or (g)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), all obligations
of the Bank under this Agreement terminate as of the effective date of the
order.

 

6.4     Default. Despite any contrary provision of this Agreement, if the Bank
is in “default” or “in danger of default”, as those terms are defined in of
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement terminate.

 

Article 7

Claims and Review Procedures

 

7.1     Claims Procedure. Any person who has not received benefits under this
Agreement that he or she believes should be paid (the “claimant”) may make a
claim for benefits as follows.

 

7.1.1     Initiation – written claim. The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits. If the claim
relates to the contents of a notice received by the claimant, the claim must be
made within 60 days after the notice was received by the claimant. All other
claims must be made within 180 days after the date of the event that caused the
claim to arise. The claim must state with particularity the determination
desired by the claimant.

 

7

--------------------------------------------------------------------------------

 

 

7.1.2     Timing of Administrator response. The Administrator will respond to
the claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator may extend the response period by an additional 90 days
by notifying the claimant in writing, before the end of the initial 90-day
period, that an additional period is required. The notice of extension must
state the special circumstances and the date by which the Administrator expects
to render its decision.

 

7.1.3     Notice of decision. If the Administrator denies part or all of the
claim, the Administrator will notify the claimant in writing of the denial. The
Administrator will write the notification in a manner calculated to be
understood by the claimant. The notification must state:

 

 

(a)

the specific reasons for the denial,

 

(b)

a reference to the specific provisions of this Agreement on which the denial is
based,

 

(c)

a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

(d)

an explanation of the Agreement’s review procedures and the time limits
applicable to the procedures, and

 

(e)

a statement of the claimant’s right to bring a civil action under ERISA section
502(a) after an adverse benefit determination on review.

 

7.2     Review Procedure. If the Administrator denies part or all of the claim,
the claimant has the opportunity for a full and fair review by the Administrator
of the denial, as follows.

 

7.2.1     Initiation – written request. To initiate the review, the claimant
must file with the Administrator a written request for review within 60 days
after receiving the Administrator’s notice of denial.

 

7.2.2     Additional submissions – information access. The claimant then has the
opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the
Administrator will also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

7.2.3     Considerations on review. In considering the review, the Administrator
will take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

 

8

--------------------------------------------------------------------------------

 

 

7.2.4     Timing of Administrator response. The Administrator will respond in
writing to the claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator may extend the response period
by an additional 60 days by notifying the claimant in writing before the end of
the initial 60-day period that an additional period is required. The notice of
extension must state the special circumstances and the date by which the
Administrator expects to render its decision.

 

7.2.5     Notice of decision. The Administrator will notify the claimant in
writing of its decision on review. The Administrator will write the notification
in a manner calculated to be understood by the claimant. The notification must
state:

 

 

(a)

the specific reasons for the denial,

 

(b)

a reference to the specific provisions of the Agreement on which the denial is
based,

 

(c)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

(d)

a statement of the claimant’s right to bring a civil action under ERISA section
502(a).

 

Article 8

Administration of Agreement

 

8.1     Plan Administrator Duties. This Agreement will be administered by a Plan
Administrator consisting of the board or such committee or persons as the board
appoints. The Executive may not be a member of the Plan Administrator. The Plan
Administrator has the discretion and authority to (x) make, amend, interpret,
and enforce all appropriate rules and regulations for the administration of this
Agreement and (y) decide or resolve any and all questions that may arise,
including interpretations of this Agreement.

 

8.2     Agents. In the administration of this Agreement the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

 

8.3     Binding Effect of Decisions. The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder is final and conclusive and binding upon all persons
having any interest in the Agreement. Neither the Executive nor any Beneficiary
has any right, vested or unvested, regarding the continuing effect of any
decision or action of the Plan Administrator.

 

8.4     Indemnity of Plan Administrator. The Bank will indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

9

--------------------------------------------------------------------------------

 

 

8.5     Bank Information. To enable the Plan Administrator to perform its
functions, the Bank will supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, death, or Separation from Service of the Executive and such other
pertinent information as the Plan Administrator reasonably requires.

 

 

Article 9

Miscellaneous

 

9.1     Amendments and Termination. This Agreement may be amended solely by a
written agreement signed by the Bank and by the Executive. Except for the case
of Termination with Cause, this Agreement may not be terminated unless the
Account Balance is first paid to the Executive or the Executive’s Beneficiary.

 

9.2     Binding Effect. This Agreement binds the Executive and the Bank and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.

 

9.3     Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the Bank’s business or assets to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
the Bank would be required to perform this Agreement had no succession occurred.

 

9.4     No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the
Executive. It also does not require the Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.

 

9.5     Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.

 

9.6     Tax Withholding. The Bank will withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

 

9.7     Applicable Law. This Agreement and all rights hereunder are governed by
the laws of the State of Ohio, except to the extent the laws of the United
States of America otherwise require.

 

9.8     Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay benefits.
The rights to benefits are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and the Beneficiary have no preferred or secured claim.

 

10

--------------------------------------------------------------------------------

 

 

9.9     Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth.

 

9.10     Tax Consequences. The Bank does not insure or guarantee the tax
consequences of payments provided hereunder for matters beyond its control. The
Executive certifies that the Executive’s decision to defer receipt of
compensation is not due to reliance on financial, tax, or legal advice given by
the Bank or any of its employees, agents, accountants, or legal advisors.

 

9.11     Payment of Legal Fees. The Bank is aware that after a Change in Control
management could cause or attempt to cause the Bank to refuse to comply with its
obligations under this Agreement, or could institute or cause or attempt to
cause the Bank to institute litigation seeking to have this Agreement declared
unenforceable, or could take or attempt to take other action to deny the
Executive benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Bank desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Bank desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control it appears to the Executive that (x) the Bank has failed to comply with
any of its obligations under this Agreement, or (y) the Bank or any other person
has taken any action to declare this Agreement void or unenforceable, or
instituted any litigation or other legal action designed to deny, diminish, or
recover from the Executive the benefits intended to be provided hereunder, the
Bank irrevocably authorizes the Executive to retain counsel of the Executive’s
choice, at the Bank’s expense as provided in this section 9.11, to represent the
Executive in the initiation or defense of any litigation or other legal action,
whether by or against the Bank or any director, officer, stockholder, or other
person affiliated with the Bank, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Bank and any counsel chosen
under this section 9.11, the Bank irrevocably consents to the Executive entering
into an attorney-client relationship with that counsel and the Bank and the
Executive agree that a confidential relationship exists between the Executive
and that counsel. The fees and expenses of counsel selected by the Executive
will be paid or reimbursed to the Executive by the Bank on a regular, periodic
basis upon presentation by the Executive of a statement or statements prepared
by counsel in accordance with counsel’s customary practices, regardless of
whether suit is brought and regardless of whether incurred in trial, bankruptcy,
or appellate proceedings, but the Bank’s payment or reimbursement of the
Executive’s counsel’s fees and expenses must occur on or before the last day of
the Executive’s tax year immediately after the Executive’s tax year in which the
expense is incurred. If the Executive is a specified employee, as defined in
Code section 409A, on the date of termination, payment under this section 9.11
will be made on the first day of the seventh month after the month in which the
Executive’s termination occurs. Interest will accrue on the payment from the
date of termination through the date of payment at the Prime Rate of Interest in
effect on the date of termination and as reported in the Wall Street Journal.
The six-month delay applies if and only if an exemption from the six-month delay
requirement of Code section 409A is not available. The Executive’s right to
payment or reimbursement under this section 9.11 is not subject to liquidation
or exchange for another benefit. The Bank’s obligation to make reimbursement
payments will not apply later than the Executive’s remaining lifetime (or, if
longer, through the 20th anniversary of the effective date of this Agreement).
The legal fee reimbursements are intended to satisfy the requirements for
“reimbursement or in-kind benefit plans” described in Treasury Regulation
section 1.409A-3(i)(1)(iv)(A) and will be administered to satisfy those
requirements. The Bank’s obligation to pay the Executive’s legal fees under this
section 9.11 operates separately from and in addition to any legal fee
reimbursement obligation the Bank may have under any separate employment,
severance, or other agreement. Despite any contrary provision in this Agreement
however, the Bank is not required to pay or reimburse legal expenses if doing so
violates section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)]
and Rule 359.3 of the Federal Deposit Insurance Corporation [12 C.F.R. 359.3].

 

11

--------------------------------------------------------------------------------

 

 

9.12     Severability. If any provision of this Agreement is held invalid,
invalidity does not affect any other provision of this Agreement not held
invalid, and each such other provision continues in full force and effect to the
full extent consistent with law. If any provision of this Agreement is held
invalid in part, invalidity does not affect the remainder of the provision not
held invalid, and together with all other provisions of this Agreement the
remainder of the provision continues in full force and effect to the full extent
consistent with law.

 

9.13     Waiver. A waiver by either party of any of the terms or conditions of
this Agreement in any one instance is not a waiver of the terms or conditions
for the future or a waiver of any subsequent breach. All remedies, rights,
undertakings, obligations, and agreements contained in this Agreement are
cumulative, and none of them limits any other remedy, right, undertaking,
obligation or agreement of either party.

 

9.14     Captions and Counterparts. Captions in this Agreement are included for
convenience only and do not affect the interpretation or construction of the
Agreement or any of its provisions. This Agreement may be executed in two or
more counterparts, each of which is an original and all of which taken together
constitute a single agreement.

 

9.15     Notice. All notices, requests, demands, and other communications
hereunder must be in writing and will be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice is
properly addressed to the Executive if addressed to the address of the Executive
on the books and records of the Bank at the time of the delivery of such notice,
and properly addressed to the Bank if addressed to the Board of Directors, The
Middlefield Banking Company, 15985 East High Street, Middlefield, Ohio
44062-0035.

 

9.16     Termination or Modification of Agreement Because of Changes in Law,
Rules or Regulations. The Bank is entering into this Agreement on the assumption
that certain existing tax laws, rules, and regulations will continue in effect
in their current form. If that assumption materially changes and the change has
a material detrimental effect on this Agreement, the Bank reserves the right to
terminate or modify this Agreement accordingly, subject to the written consent
of the Executive, which will not be unreasonably withheld. This section 9.16 is
null and void effective immediately after a Change in Control.

 

12

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Executive and a duly authorized Bank officer executed
this Executive Deferred Compensation Agreement as of the date first written
above.

 

Executive:   Bank:       The Middlefield Banking Company             /s/ Charles
O. Moore   By: /s/ James R. Heslop II   Charles O. Moore   Its: Executive Vice
President and C.O.O.  

 

13

--------------------------------------------------------------------------------

 

 

The Middlefield Banking Company

Executive Deferred Compensation Agreement

Beneficiary Designation

 

I designate the following as beneficiary under this Executive Deferred
Compensation Agreement of benefits payable after my death.

 

Primary:  

 

--------------------------------------------------------------------------------

 

Contingent: 

 

--------------------------------------------------------------------------------

 

 

Note:

To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature:                                                                      
                  

Charles O. Moore

 

Date:         _________, 2016

 

Received by the Bank this ____ day of __________, 2016

 

By:                                                                            
                

 

Title:                                                                          
          

 

 

14